


Exhibit 10.24
        
December 21, 2015




Kevin S. Donnelly
[***]


Re:
Terms of Separation

Dear Kevin:
This letter confirms the agreement between you and Rambus Inc. (“the Company”)
concerning the terms of your separation and offers you the separation and
transition benefits set forth below in exchange for a general release of claims
and covenant not to sue (“Agreement”).


1.Separation Date; Transition Period and Services: If you enter into this
Agreement, and it becomes effective, January 4, 2016 will be your last day of
employment with the Company (the “Separation Date”).


2.Acknowledgment of Payment of Wages: On January 4, 2016, we will provide you a
final paycheck for all wages, salary, bonuses, commissions, reimbursements of
ESPP contributions, and/or accrued, unused vacation due to you from the Company
as of the Separation Date. The Company will reimburse all reasonable expenses
incurred in the normal course of business through the Separation Date pursuant
to the terms of its expense reimbursement policy. You will receive all funds
owed pursuant to this section regardless of whether or not you sign this
Agreement. Your signature below is further acknowledgement that the Company does
not owe you any other amounts.


3.Separation Benefits: In exchange for your agreement to the general release and
waiver of claims and covenant not to sue set forth below, and your other
promises herein, and after the Effective Date (as defined below) of this
Agreement, the Company agrees to continue your employment on a transitional
basis, and provide you with certain separation benefits, on the following terms:


a.Transition Period: Between now and the Separation Date (the “Transition
Period”), you agree to abide by your ongoing obligations to the Company,
including as described in Section 5 below, and to perform transition services as
may reasonably be requested by the Company, including transition of the
responsibilities, duties, and knowledge relative to your position (collectively,
the “Transition Services”).


b.Transition Compensation and Benefits: During the Transition Period, the
Company will continue to pay you your current base salary and you will continue
to be eligible to participate in benefits customarily afforded to other
similarly situated employees, including participation in the Company-sponsored
health benefits plan, to the fullest extent allowed by the governing plan,
agreements, or policies.


c.Severance: Provided that you comply with the terms and conditions of the
Transition Period and carry out your Transition Services cooperatively, and
otherwise comply fully with your obligations under this Agreement, on the
Separation Date, the Company will pay you a lump sum payment of $265,000.00,
less applicable state and federal tax payroll deductions, within ten (10)
business days following the Separation Date.


d.COBRA: Upon your timely election to continue your existing health benefits
under COBRA, and provided you are otherwise eligible pursuant to the terms of
COBRA and the Company’s health insurance plan, the Company will pay the
insurance premiums to continue your existing medical, dental, vision and
Employee Assistance Program (EAP) health benefits for twelve (12) months
following the Separation Date. If as an active employee you were enrolled in a
flex spending plan, you can continue through COBRA, but you will be responsible
for making the payments (on an after tax basis).
 
c.    Job Search Assistance. Upon your election of outplacement services within
sixty (60) calendar days of the Separation Date, the Company will provide you
twelve (12) months of outplacement assistance (from the date of your election)
to assist you in your job search.
d.    By signing below, you acknowledge that you are receiving the separation
benefits outlined in this Section 3 in consideration for waiving your rights to
claims referred to in this agreement and that you are not otherwise entitled to
the separation benefits.




--------------------------------------------------------------------------------




4.Return of Company Property: You hereby warrant to the Company that no later
than the Separation Date, you will return to the Company all property or data of
the Company of any type whatsoever that has been in your possession or control.


5.Confidential Information. You hereby acknowledge that you are bound by the At
Will Employment, Confidential Information, Invention Assignment and Arbitration
Agreement (hereinafter referred to as the “ECIIA Agreement”), attached hereto as
Exhibit A, and that as a result of your employment with the Company you had
access to Confidential Information (as defined in the ECIIA Agreement), that you
will hold all Confidential Information in strictest confidence and that you will
not make use of such Confidential Information on behalf of anyone. You further
confirm that you will deliver to the Company all documents and data of any
nature containing or pertaining to such Confidential Information by no later
than the Separation Date and that you will not take with you any such documents
or data or any reproduction thereof.


6.General Release and Waiver of Claims:


a.The payments and promises set forth in this agreement are in full satisfaction
of all accrued salary, vacation pay, bonus and commission pay, profit sharing,
stock options or other ownership interest in the Company, termination benefits
or other compensation to which you may be entitled by virtue of your employment
with the Company or your separation from the Company. To the fullest extent
permitted by law, you hereby release and waive any other claims you may have
against the Company and its owners, agents, officers, shareholders, employees,
directors, attorneys, subscribers, subsidiaries, affiliates (including, without
limitation, Rambus Delaware LLC), successors and assigns (collectively
“Releasees”), whether known or not known, including, without limitation, claims
under any employment laws, including, but not limited to, claims of unlawful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of your employment or your separation of employment, claims under Title VII of
the 1964 Civil Rights Act, as amended, the California Fair Employment and
Housing Act, and any other laws and/or regulations relating to employment or
employment discrimination, including, without limitation, claims based on age or
under the Age Discrimination in Employment Act or Older Workers Benefit
Protection Act, and/or claims based on disability or under the Americans with
Disabilities Act. You further agree that any claims you may have for money
damages, loss of wages, earnings, commission, bonuses and benefits, stock
options or other ownership interests in the Company, medical expenses,
attorneys’ fees and costs, reinstatement and other equitable relief, are waived
and forever released by you under this Agreement.


b.By signing below, you expressly waive any benefits of Section 1542 of the
Civil Code of the State of California, which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
c.     You are not releasing claims that you may not release as a matter of law,
including but not limited to claims for indemnity under California Labor Code
section 2802 or any claims to enforce this Agreement. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be determined by an arbitrator under the procedures set forth in the arbitration
clause below.
7.Covenant Not to Sue:


a.    To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter covered by this
Agreement.
b.    Nothing in this section shall prohibit you from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict your ability to file such administrative complaints. You further
understand and agree that, by entering into this Agreement, you are releasing
any and all individual claims for relief, and that any and all subsequent
disputes between you and the Company shall be resolved through arbitration as
provided below.




--------------------------------------------------------------------------------




c.    Nothing in this section shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
8.    Nondisparagement: You agree that you will not disparage Releasees or their
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement. Nothing in this section shall prohibit you from lawfully
providing truthful information in response to a subpoena or other legal process.
9.    Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in Santa Clara County, California through JAMS,
any and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator's decision shall be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury.
10.    Attorneys’ Fees: Except as prohibited by law, if any action is brought to
enforce the terms of this Agreement, the prevailing party will be entitled to
recover its reasonable attorneys’ fees, costs and expenses from the other party,
in addition to any other relief to which the prevailing party may be entitled.
11.    Confidentiality: You agree that the contents, terms and conditions of
this Agreement must be kept confidential by you and may not be disclosed except
to your immediate family members, accountants or attorneys, or pursuant to
subpoena or court order. You further agree that if asked for information
concerning this Agreement, you will state only that you and the Company reached
an amicable resolution of any disputes concerning your separation from the
Company. Any breach of this confidentiality provision shall be deemed a material
breach of this Agreement.
12.    No Admission of Liability: This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, directors, employees, subsidiaries,
affiliates, directors, successors or assigns. This Agreement shall be afforded
the maximum protection allowable under California Evidence Code Section 1152
and/or any other state or federal provisions of similar effect.
13.    Entire Agreement: This Agreement constitutes the entire agreement between
you and Releasees with respect to the subject matter hereof and supersedes all
prior negotiations and agreements, whether written or oral, relating to such
subject matter other than the ECIIA Agreement referred to in Section 5 above.
You acknowledge that neither Releasees nor their agents or attorneys have made
any promise, representation or warranty whatsoever, either express or implied,
written or oral, which is not contained in this Agreement for the purpose of
inducing you to execute the Agreement, and you acknowledge that you have
executed this Agreement in reliance only upon such promises, representations and
warranties as are contained herein.
14.    Severability: The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
15.    Modification; Counterparts; Facsimile Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile copy shall have
the same force and effect as execution of an original and a copy of a signature
will be equally admissible in any legal proceeding as an original.
16.    Time To Review Agreement; Right to Revoke; Knowing and Voluntary
Agreement; Expiration of Offer: You understand that you may take up to
twenty-one (21) days to review this Agreement and, by signing below, affirm that
you were advised to consult with an attorney prior to signing this Agreement.
You also understand you may revoke this Agreement within




--------------------------------------------------------------------------------




seven (7) days of signing this document and that the separation benefits to be
provided to you pursuant to Section 3 will be provided only at the end of that
seven (7) day revocation period without revocation by you. By signing this
Agreement, you knowingly and voluntarily agree to all the terms set forth in
this Agreement and further acknowledge that you are executing this Agreement
voluntarily, free of any duress or coercion. If not accepted within the review
period set forth in this section, this offer of benefits automatically expires.
17.    Effective Date: This Agreement is effective on the eighth (8th) day after
you sign it and without revocation by you as provided in Section 16 (the
“Effective Date”).
18.    Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
If you agree to abide by the terms outlined in this Agreement, please sign this
letter below and return it to me. I wish you the best in your future endeavors.


Sincerely,


Rambus Inc.


        




By:    /s/ Paul Valentino                
Paul Valentino
Vice President, Human Resources


BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ THIS AGREEMENT CAREFULLY, I
UNDERSTAND THIS AGREEMENT CONTAINS A GENERAL RELEASE, AND I AGREE TO ITS TERMS.




/s/ Kevin S. Donnelly                            12/21/15        
Kevin S. Donnelly                            Date












